DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
As of the Office Action dated October 22, 2021 claims 1-20 were pending and claims 1-20 stood rejected.  Claims 1-9 and 11-20 have been amended.  No claims have been added or cancelled.  Claims 1-20 are therefore currently pending and are presented for examination on the merits.
Priority
In the Office Action of October 22, 2021 priority was deemed as not being present in provisional application 60/904,017 by Examiner.  In an interview held on February 24, 2022 Examiner spoke with Applicant’s Representative and it was agreed that in the provisional application support for two distinct authentications can be found in paragraph 0045 which describes patron card authentication as being a two-step process.  The card is authenticated to a JAM, and then the card may be authenticated against the cashless server when it is available.  If the cashless server is not available, and the card is successfully authenticated to the JAM, then processing can continue within the boundaries of offline limits and the cashless server may be updated by the JAM with off-line transaction information when communications are later established with the cashless server.  Paragraph 0051 of the provisional application further explains that “The offline limits may govern the amount of value that may be credited or debited from the patron card”.  Examiner then questioned whether the provisional application 
Response to Arguments
Applicant’s argument with regard to the priority has been fully considered and is persuasive.  Priority is being extended to the provisional application 60/904,017.
Applicant’s argument with regard to the 35 U.S.C. § 112 (pre-AIA ) first paragraph rejection of claims 1-20 has been fully considered and is persuasive.  As the claim now recites a “first authentication” and a “second authentication” and distinguishes that the first authentication is performed by the logic device and the second authentication is performed by the remote host it is clear that support is present in paragraph 0010 of the 
Applicant’s argument with regard to the interpretation under 35 U.S.C. § 112 (pre-AIA ) sixth paragraph of claims 1, 4, 7, 9, 11, 12, 14, 17, 19 and 20 has been fully considered and is partially persuasive.  As claim 11 along with claims 2-8 and 13-19 no longer recite the terms “first authentication device” and “second authentication device” and instead recite “logic device” and “remote host”. Therefore this interpretation is being modified.  However the term “logic device” still invokes 35 U.S.C. § 112 (pre-AIA ) sixth paragraph.  Based on the recitations from the written disclosure regarding the JAM card as shown in Figure 1 and described at paragraphs 0041, 0050 and 0062 Examiner deems that the term has sufficient support in the written disclosure.  Examiner would also note that a finding that a term invokes 35 U.S.C. § 112 (pre-AIA ) sixth paragraph is not a rejection but is simply an indication that the written disclosure will be used to set the metes and bounds of the term as opposed to using broadest reasonable interpretation.
Applicant’s argument with regard to the 35 U.S.C. § 112 (pre-AIA ) second paragraph rejection of claims 1-20 has been fully considered and is persuasive.  The claims no longer recite levels of authentication as was previously the case for claims 1, 11 and 12.  Furthermore as the term “logic device” has sufficient support in the written disclosure this term is not being held as indefinite as was the case with “authentication device”.  Therefore these rejections are being withdrawn.
Applicant’s argument with regard to the 35 U.S.C. § 103 (a) rejection of claims 1-8, 10 and 12-20 as being unpatentable over Wells et al. (U.S. Patent Publication 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Examiner was only able to find one reference that taught the determining a first authentication by one device where a first amount of cash value was enabled to be transferred from an account associated with a wireless device to a gaming system and responsive to determining a second authentication of the wireless device by a remote host enable more than the first amount of cash value to be transferred from the account associated with the wireless device to the gaming system and that reference was the Wells ‘497 reference.  However once the priority of the provisional application was applied to the claims was applied Wells ‘497 no longer qualified as prior art.  As it has been established that the provisional application does indeed meet the requirements of pre-AIA  112 first paragraph in supporting the claimed subject matter Examiner search did not reveal any prior art that fairly taught or suggested this feature.  Therefore claims 1-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685